Citation Nr: 0020421	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151, based on treatment during 
a Department of Veterans Affairs (VA) hospitalization from 
October 11, 1988, to April 18, 1989. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1995, which denied DIC pursuant to 38 U.S.C.A. 
§ 1151 based on additional disability incurred during a VA 
hospitalization in October 1988.  In August 1998, the Board 
denied the appeal, and the appellant subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a decision in February 2000, the 
Court found that the Board failed to consider the appellant's 
claim for DIC pursuant to 38 U.S.C.A. § 1151 based on a 
surgical procedure in April 1989, during the same VA 
hospitalization, which had been denied by the RO in April 
1996.  The Court found that this matter was inextricably 
intertwined with the issue decided by the Board, and, 
accordingly, vacated the Board decision and remanded the case 
for further consideration in light of its decision.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1991, of cardiopulmonary 
arrest, due to coronary artery disease, due to or as a 
consequence of cardiomyopathy and intractable ventricular 
arrhythmias, with coal workers' pneumoconiosis as a 
significant condition contributing to death, but not 
resulting in the underlying cause. 

2.  The veteran was hospitalized in a VA facility from 
October 1988 to April 1989 for treatment of a myocardial 
infarction with numerous complications including an above the 
knee amputation of the right lower extremity, and 
implantation of an automatic internal cardiac defibrillator 
(AICD).  

3.  According to an emergency room note dated February [redacted], 
1991, the veteran had a defective AICD.  


CONCLUSION OF LAW

The claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151, based on treatment during a VA hospitalization from 
October 11, 1988, to April 18, 1989, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the treatment the 
veteran received during a VA hospitalization from October 
1988 to April 1989 caused additional disability that resulted 
in his death in February 1991.  Under 38 U.S.C.A. § 5107(a), 
all claimants seeking compensation, including those seeking 
compensation under section 1151, have the initial burden of 
showing that their claim is well grounded.  Jimison v. West, 
13 Vet. App. 75 (1999).  For a claim to be well grounded 
under the pre-amendment version of 38 U.S.C.A. § 1151 [The 
statute was amended, effective in October 1997, to require 
negligence on the part of the VA.  The appellant's claim was 
filed prior to that date and is not affected by that 
amendment], the appellant must provide:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, or medical or 
surgical treatment, resulting in additional disability; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability.  Jones v. West, 
12 Vet. App. 460 (1999).  

Where cause of death is involved, the first element is always 
met; the current disability is the condition that caused the 
veteran to die.  See Carbino v. Gober, 10 Vet.App. 507 
(1997).  In this case, according to the death certificate, 
the immediate cause of the veteran's death in February 1991 
was cardiopulmonary arrest, due to or as a consequence of 
coronary artery disease, due to or as a consequence of 
cardiomyopathy and intractable ventricular arrhythmias, with 
coal workers' pneumoconiosis noted as a significant condition 
contributing to death, but not resulting in the underlying 
cause. 

As to the second element, competent evidence of injury due to 
hospitalization, the veteran was hospitalized from October 
1988 to April 1989 due to a myocardial infarction, which was 
followed by an "extremely complicated hospital course," 
including a Heparin-induced thromboembolic phenomenon that 
necessitated a right above the knee amputation, the 
implantation of an automatic internal cardiac defibrillator 
(AICD), and several other surgical procedures.  

Concerning the third element, a nexus between the asserted 
injury and the cause of death, on February [redacted], 1991, the 
veteran was brought to Lockport Memorial Hospital by 
ambulance, in a deeply cyanotic, unresponsive state.  He was 
pronounced dead shortly thereafter.  It was noted on the 
emergency room physician's notes that he had a "defective 
AICD," and, as noted above, intractable ventricular 
arrhythmias were listed as a contributing factor to death on 
the death certificate.  In a letter received in February 
1996, this doctor, noting that the event had occurred five 
years earlier, stated that his only recollection concerning 
the "defective AICD" was from relevant history obtained 
from the rescue squad.  The RO explained this, noting that 
during the hospitalization from October 1988 to April 1989, 
an initial attempt to implant an AICD was undertaken on March 
30, 1989.  That AICD unit was found to be defective, and the 
procedure was terminated.  On April 4, 1989, a functioning 
AICD was inserted.  The RO also noted that the AICD was 
functional on February 13, 1991.  However, it does not 
necessarily follow that the AICD was correctly functioning on 
February [redacted], 1991.  To reach the conclusion that the AICD was 
not defective at the time of the veteran's death requires 
weighing of evidence.  At the well-grounded stage, the 
evidence is not subject to weighing, and is presumed to be 
true.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Consequently, the appellant's claim for DIC under 38 U.S.C.A. 
§ 1151 based on the VA hospitalization from October 1988 to 
April 1989 is well-grounded.  In this regard, it is 
noteworthy that the evidentiary threshold for establishing a 
well-grounded claim is low, requiring only that the claim be 
"plausible" or "capable of substantiation."  Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).  


ORDER

The claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151, based on treatment during a VA hospitalization from 
October 11, 1988, to April 18, 1989, is well grounded.  To 
this extent only, the appeal is granted.


REMAND

As the appellant has submitted a well-grounded claim for DIC 
under 38 U.S.C.A. § 1151, the RO must now consider the claim 
on the merits.  The Court's memorandum decision in this case 
indicates that the claim must be considered under both 
theories raised by the appellant, specifically, that the 
above-the-knee amputation of the right leg, for which 
compensation under 38 U.S.C.A. § 1151 was granted, caused or 
aggravated the veteran's heart disease and ultimately led to 
his death, and/or whether the AICD was defective, and, if so, 
whether that caused death.  Pursuant to a recent decision of 
the U.S. Court of Appeals for the Federal Circuit, the claim 
based on both of these theories is considered well-grounded, 
as well as any other theories raised by the record.  See 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000) (once 
a claimant has submitted a well-grounded claim for a current 
disability, the duty to assist attaches to all possible 
causes of the disability, including those unknown to the 
claimant). 

As noted above, under the version of the law effective in 
this appeal, where a veteran suffers an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1996); 
38 C.F.R. § 3.358 (1997).  Compensation under 38 U.S.C.A. 
§ 1151 for an above the knee amputation of the right leg, 
necessitated by a Heparin-induced thromboembolism during the 
hospitalization, was granted by rating decision of March 
1995.  Under 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, 
compensation may be paid for disability which is proximately 
due to or the result of a disability for which compensation 
is payable under § 1151.  VAOPGCPREC 8-97 (Feb. 11, 1997).  

Here, the veteran was hospitalized from October 1988 to April 
1989 for treatment of a myocardial infarction.  A review of 
the extensive medical records compiled during the 
hospitalization at issue discloses that the veteran was 
admitted complaining of substernal chest pain with radiation 
to both arms and diaphoresis.  An acute anteroseptal 
myocardial infarction was diagnosed.  A chest X-ray on 
admission disclosed significant cardiomegaly, but no active 
lung infiltrate or pulmonary vascular congestion.  During the 
course of the hospitalization, he developed numerous 
complications, including pulmonary edema and respiratory 
distress, apparently due to a Lasix allergy, which 
necessitated intubation on two occasions, followed by a 
tracheostomy; congestive heart failure; thrombosis of the 
right lower extremity, necessitating an above the knee 
amputation of that limb; sepsis; sudden death; and sustained 
ventricular tachycardia which required placement of an AICD.  
In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b).  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Id.  Compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized, 
or for disability merely coincidental with the 
hospitalization.  38 C.F.R. § 3.358(c).  

Although the veteran had a myocardial infarction and 
cardiomegaly on admission, it is not known whether the other 
conditions noted during treatment resulted in additional 
disability, or whether any such additional disability was 
causally related to the treatment, or caused or contributed 
to cause the veteran's death.  In this regard, it is 
significant to note that benefits may be granted on the basis 
of aggravation, as well as incurrence.  38 U.S.C.A. § 1151.  

The evidence of record does not show the veteran's cardiac 
status immediately prior to his hospital admission in October 
1988.  Private treatment records from 1978 to 1985 show 
treatment for a variety of complaints, including pulmonary 
emphysema.  He was treated during much of this time with 
Lasix.  A diagnosis of heart disease was not shown in these 
records, although heart sounds were noted to be poor in April 
1984, and distant on numerous occasions.  However, treatment 
records for the period between August 1985 and October 1988 
are not of record.  

At a personal hearing in February 1996, the appellant 
testified that the veteran did not have any known heart 
condition prior to the hospitalization in question; that, in 
fact, he walked seven miles per day.  She testified that he 
had previously been treated by a Dr. Giordano, who had 
retired and moved away.  After that, a "Dr. Paris" had 
taken his place, and, although he was no longer practice, she 
had her husband had gotten the records from his office prior 
to the veteran's death.  She testified that she still had 
these records.  Whether the records dated from 1978 to 1985 
are the records she was referring to is unclear, although a 
Dr. "Paramsothy" was noted in one record.  In any event, an 
attempt must be made to obtain records for the period from 
August 1985 to October 1988, to enable an evaluation of the 
veteran's condition immediately prior to his treatment.  Any 
medical evaluation based on a review of the record would 
require that the record be complete.  

The VA's duty to assist here requires that the file be 
reviewed by a cardiology specialist who would provide an 
expert opinion.  The opinion obtained in October 1997 was 
limited to the issue of whether the above the knee amputation 
aggravated the veteran's heart disease.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should ask the appellant to 
provide either the complete records of 
the veteran's medical treatment from 
August 1985 to October 1988, or provide 
the name and location of any such 
treatment providers, to enable VA to 
obtain such records directly.  All 
medical or treatment records obtained 
should be made a part of the claims 
folder.  

2.  Regardless of whether any such 
evidence is received, the file should be 
reviewed by a cardiology specialist, for 
an opinion as to the relationship between 
the veteran's VA treatment during the 
hospitalization from October 1988 to 
April 1989 and his death in February 
1991.  It is imperative that the 
physician designated to provide this 
opinion reviews the evidence in the 
claims folder, including this REMAND.  
The opinion should address whether the 
veteran's death was caused, or 
contributed to, by disability resulting 
from VA treatment during the 
hospitalization from October 1988 to 
April 1989.  The following elements must 
be considered in the examiner's opinion:  
Whether any disability that contributed 
to death was (1) caused or aggravated by 
VA hospitalization or medical or surgical 
treatment from October 1988 to April 
1989, (2) merely coincidental with VA 
hospitalization or medical or surgical 
treatment, (3) the continuance or natural 
progress of diseases or injuries for 
which VA hospitalization or medical or 
surgical treatment was authorized, or (4) 
the certain or near certain result of the 
VA hospitalization or medical or surgical 
treatment.  Negligence or fault is not at 
issue.  It is important to note that 
since the veteran had a myocardial 
infarction and cardiomegaly on admission, 
the question of aggravation must be 
addressed.  The opinion must also address 
whether the veteran's above-the-knee 
amputation caused or aggravated 
disability which caused death.  In 
addition, the opinion should address 
whether there is medical evidence that a 
defective AICD contributed to cause the 
veteran's death.  Again, it is emphasized 
to the reviewing physician that the law 
effective in this case does not require 
negligence, and, therefore, "fault," 
"foreseeability," or any other matter 
involving medical "negligence" is not 
at issue.  The examiner should provide 
the complete rationale for all 
conclusions reached.  

3.  The RO should ensure that all the 
foregoing development is completed.  Then 
the RO should readjudicate the claim 
under the version of § 1151 applicable to 
claims filed prior to October 1997 (i.e., 
not requiring negligence or fault on the 
part of the VA).  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1996); 38 C.F.R. § 
3.358 (1997), which do not require.  If 
the benefit sought continues to be 
denied, the appellant and her 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case and given an opportunity to submit 
before the case is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 



